DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/17/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection

Claim Rejections - 35 USC § 112
	The amendments filed 8/17/2022 are sufficient to overcome the 112 rejections stated in the previous office action.  Therefore, said 112 rejections are withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 11-13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishiguro et al. (US PGPub 2002/0055318 A1) in view of Terada (US PGPub 2017/0237236 A1), or alternatively in further view of Wang (US PGPub 2007/0252502 A1).
As to claim 1, Ishiguro ’318 discloses (Figs. 1, 2A, 2B) a spark plug for an internal combustion engine, comprising: a distal end portion (distal direction toward bottom in Fig. 1, toward top in Fig. 2A) of the spark plug comprising a center electrode 30, 50 and at least two outer electrodes 40, 60; an insulator nose 21 extending around the center electrode 30, 50, the insulator nose 21 having a distal end (lower part of 21 in Fig. 1) that is spaced proximally (upward as depicted in Fig. 1) from a distal end (lower part of 50) of the center electrode 30, 50; a shell 10 extending around a body of the spark plug, the shell 10 defining an annular volume 36 around the insulator nose 21, wherein a first one of the outer electrodes 40, 60 is formed as a blade extending from a proximal portion of the distal end portion of the spark plug toward a distal end of the spark plug (see annotated Fig. 2A).

    PNG
    media_image1.png
    734
    335
    media_image1.png
    Greyscale
Ishiguro et al.

    PNG
    media_image2.png
    307
    705
    media_image2.png
    Greyscale
Annotated Fig. 2A of Ishiguro et al.

    PNG
    media_image3.png
    414
    462
    media_image3.png
    Greyscale
Ishiguro et al.
Ishiguro et al. is silent as to Applicant’s claimed channels extending into opposite sidewalls of the blade.
Terada teaches (Fig. 1) an electrode 5 in the form of a blade 5 that includes opposite channels 62 extending into opposite sidewalls of the blade 5, the channels 62 providing an increased flow area (Paragraph 49), the channels  62 are located closer to a proximal end (lower direction of Fig. 1) of the first outer electrode 5 than a distal end (upper direction of Fig. 1) of the first outer electrode 5, to be closer to the annular volume, and the channels  direct charge flow, wherein the channels are made to guide air-fuel mixture into the spark gap (Paragraph 48).

    PNG
    media_image4.png
    322
    439
    media_image4.png
    Greyscale
Terada
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to include channels in the sidewalls of at least one electrode 40, 60 of Ishiguro et al. 318 in order to direct guide the air-fuel mixture into the spark gap, as taught by Terada.  Since there are multiple electrodes 40, 60 in Ishiguro et al. et al.’318, the channels will direct flow between the first outer electrode and an adjacent second outer electrode and between the first outer electrode and the adjacent second outer electrode into and out of the annular volume and a gap outside an outer surface of the first outer electrode.
It is noted that the channel in Terada is made primarily for directing air-fuel mixture into the spark gap, whereas the claim recites that the channels direct charge flow also out of the annular volume.  However, due to the channel geometry, it would also direct flow out of the volume as compared to a non-channel electrode as the lack of material would allow the charge to flow.
Alternatively, Wang teaches (Fig. 6) including channels extending into opposite sides of the outer electrode 51 to increase mixing degree and also to modify flame propagating direction to reduce the problem of the electrode blocking combustion (Paragraphs 3-5).

    PNG
    media_image5.png
    696
    424
    media_image5.png
    Greyscale
Wang
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to alternatively use the spiral shape with channels extending into opposite sidewalls of the outer electrode in order to increase mixing and also modify flame propagating direction to reduce electrode blocking combustion, as taught by Wang.
As to claim 2, Ishiguro et al. in view of Terada, or alternatively in further view of Wang teaches four outer electrodes (Ishiguro et al. Fig. 2B, 40, 60)  formed as blades positioned around the center electrode 30, 50 and each of the four blades 40, 60 includes a pair of opposite channels (Terada Fig. 1 #62; Wang Fig. 6 #51) formed in the opposite sidewalls of the blades.  While the devices of Terada and Wang only have one outer electrode and therefore only one electrode with channels, it would be obvious to apply the channels to all the outer electrodes of Ishiguro et al. in order to achieve the increased flow for all electrodes.

As to claim 11, Ishiguro et al. discloses (Figs. 1, 2A, 2b) a spark plug for an internal combustion engine, comprising: a first and second end portion, the first end portion including a center electrode 30, 50 and at least two outer electrodes 40, 60; an outer body 10 extending between the first and second end portion, and ending at a proximal portion of the first end portion (outer body ends at 11); and an insulator 20 provided around a portion of the center electrode 30, 50 and spaced apart from an inner portion of the outer body 10 to form an annular space 36 between the insulator 20 and outer body 10, wherein a first one of the outer electrodes 40, 60 is formed as a blade that extends from a proximal portion of the first end portion of the spark plug toward a distal end of the spark plug.
Ishiguro et al. is silent as to Applicant’s claimed channels extending into opposite sidewalls of the blade.
Terada teaches (Fig. 1) the blade 5 is configured with opposite channels 62 formed in opposite sidewalls of the blade 5, the channels 62 providing an increased flow area between the first outer electrode and an adjacent second outer electrode, the channels are located closer to a proximal end of the first outer electrode than a distal end of the first outer electrode 5 to increase purging of residual exhaust gasses in the annular space, and the channels direct charge flow between the first outer electrode and the adjacent second outer electrode, into and out of the annular space and a gap outside an outer surface of the first outer electrode, wherein the channels are made to guide air-fuel mixture into the spark gap (Paragraph 48).

Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to include channels in the sidewalls of at least one electrode 40, 60 of Ishiguro et al. 318 in order to direct guide the air-fuel mixture into the spark gap, as taught by Terada.  Since there are multiple electrodes 40, 60 in Ishiguro et al. et al.’318, the channels will direct flow between the first outer electrode and an adjacent second outer electrode and between the first outer electrode and the adjacent second outer electrode into and out of the annular volume and a gap outside an outer surface of the first outer electrode.
It is noted that the channel in Terada is made primarily for directing air-fuel mixture into the spark gap, whereas the claim recites that the channels direct charge flow also out of the annular volume.  However, due to the channel geometry, it would also direct flow out of the volume as compared to a non-channel electrode as the lack of material would allow the charge to flow.
Alternatively, Wang teaches (Fig. 6) including channels extending into opposite sides of the outer electrode 51 to increase mixing degree and also to modify flame propagating direction to reduce the problem of the electrode blocking combustion (Paragraphs 3-5).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to alternatively use the spiral shape with channels extending into opposite sidewalls of the outer electrode in order to increase mixing and also modify flame propagating direction to reduce electrode blocking combustion, as taught by Wang.
As to claim 12, Ishiguro et al. discloses (Fig. 1) that the insulator 20 extends along a central longitudinal axis of the spark plug.
As to claim 13, Ishiguro et al. discloses that the first outer electrode extends along a plane in a direction toward a central longitudinal axis of the spark plug that intersects with the central longitudinal axis.  The top part of outer electrode 40, 60 of Ishiguro et al. extends along a horizontal plane.  Alternatively, the electrode 40, 60 extends along an inclined plane from attachment area 41 to chip 60.
Further alternatively, Fig. 10B of Ishiguro et al. discloses the outer electrodes being extended along an intersecting plane (either by slanted or by their top perimeter).  It would be obvious to apply similar changes in view of Terada and Wang to achieve similar results, as discussed in the rejection of claim 1.
As to claim 19, Ishiguro et al. discloses (Fig. 1) that the spark plug includes four outer electrodes 40, 60 positioned around the center electrode 30, 50 such that at least two of the four electrodes are spaced 180º opposite one another.

Claim(s) 4, 5, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishiguro et al. in view of Terada, or alternatively in further view of Wang as applied to claim 1 and 11 above, and further in view of Gi (KR 2003-0027501 A, citations herein refer to the previously provided machine translation 3/28/2022).
As to claims 4 and 18 Ishiguro et al. in view of Terada, or alternatively in further view of Wang teaches that the body of the spark plug extends along a central longitudinal axis and the opposite channels in the blade of the first outer electrode each include an inducing surface that affects the flow (channels of Wang Fig. 6) and that extends along a plane that does not intersect and is parallel to the central longitudinal axis. 
The surfaces would be expected to induce a swirl due to their structure.
Ishiguro et al. in view of Terada, or alternatively in further view of Wang does not explicitly recite that the surfaces induce swirl.  
Gi teaches (Fig. 2 and Paragraph 40), similarly shaped spiral channels form a directing surface that results in eddy current that results in a vortex to increase the flame propagation speed and increase combustion efficiency. 
Therefore, it would be obvious to make the channels of Ishiguro et al. in view of Terada, or alternatively in further view of Wang be shaped in the same manner as Gi in order to form a directing surface that results in eddy current that results in a vortex to increase the flame propagation speed and increase combustion efficiency, as taught by Gi.
As to the surfaces being not intersecting and parallel to the central axis, as seen in Wang Fig. 6, the surfaces or at least certain sections thereof extend in a direction generally vertical and therefore parallel to and not intersecting the central longitudinal axis.
As to claims 5 and 17, Ishiguro et al. in view of Terada, or alternatively in further view of Wang teaches (Wang Fig. 6) the first outer electrode includes an inner surface facing the center electrode, and the opposite channels in the sidewalls of the blade of the first one electrode each include surfaces that affect the flow (channels of Wang Fig. 6) and that is obliquely oriented to the inner and outer surfaces of the blade.
The surfaces would be expected to induce a swirl due to their structure.
Ishiguro et al. in view of Terada, or alternatively in further view of Wang does not explicitly recite that the surfaces induce swirl.  
Gi teaches (Fig. 2 and Paragraph 40), similarly shaped spiral channels form a directing surface that results in eddy current that results in a vortex to increase the flame propagation speed and increase combustion efficiency. 
Therefore, it would be obvious to make the channels of Ishiguro et al. in view of Terada, or alternatively in further view of Wang be shaped in the same manner as Gi in order to form a directing surface that results in eddy current that results in a vortex to increase the flame propagation speed and increase combustion efficiency, as taught by Gi.

Claim(s) 1-3, 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gruber et al. (USPN 5,369,328 A) in view of Ishiguro.
As to claim 1, Gruber et al. discloses (Figs. 1, 5 and 6) a spark plug for an internal combustion engine, comprising: a distal end portion of the spark plug comprising a center electrode 2, 7 and at least two outer electrodes 8-10; an insulator 1; a shell 5, 5A extending around a body of the spark plug, , wherein a first one of the outer electrodes 8-10 is formed as a blade extending from a proximal portion of the distal end portion of the spark plug toward a distal end of the spark plug (See annotated Fig. 6), the blade 8-10 includes opposite channels extending into opposite sidewalls of the blade, the channels (See annotated Figs. 5 and 6 of Gruber et al.) each area providing an increased flow area between the first outer electrode and an adjacent second outer electrode, the channels are located closer to a proximal end of the first outer electrode than a distal end of the first outer electrode, and the channels  direct charge flow between the first outer electrode and the adjacent second outer electrode into and out of the annular volume and a gap outside an outer surface of the first outer electrode.

    PNG
    media_image6.png
    431
    227
    media_image6.png
    Greyscale
Gruber et al.

    PNG
    media_image7.png
    436
    431
    media_image7.png
    Greyscale

Annotated Fig. 5 of Gruber et al.

    PNG
    media_image8.png
    244
    726
    media_image8.png
    Greyscale

Annotated Fig. 6 of Gruber et al.
As to the channels directed charge flow into and outer of the annular volume, since there is no material in the channels, they allow and direct charge flow therethrough as compared to an embodiment in which the channels are filled.
Gruber et al. discloses an insulator 1, but is silent as to an insulator nose extending around the center electrode, the insulator nose having a distal end that is spaced proximally from a distal end of the center electrode, the shell defining an annular volume around the insulator nose, with the channels being closer to the annular volume as compared with channels formed in a different embodiment that are closer to the distal end.
Ishiguro et al. teaches (Fig. 1) to an insulator nose 21 extending around the center electrode 30, 50, the insulator nose 21 having a distal end that is spaced proximally from a distal end of the center electrode 30, 50, the shell 10 defining an annular volume 36 around the insulator nose 21.
In the absence of an explicit teaching of the geometry of the insulator and shell, one having ordinary skill in the art at the time of the invention would look to the prior art for suitable structures and therefore find it obvious to form the insulator nose and shell as recited since the selection from among known suitable structures for their known purposes is generally within the abilities of one having ordinary skill in the art.  Furthermore, the space would provide for insulation from unwanted creeping surface discharge between the shell and the center electrode along the insulator, as well as space for air and fuel to exist near the spark gap 
As to claim 2, Gruber et al. discloses an embodiment with three outer electrodes 8-10, but is silent as to Applicant’s claimed four outer electrodes.
Ishiguro et al. teaches (Figs. 2A and 2B) using four outer electrodes 40, 60.
It would be obvious to one having ordinary skill in the art at the time of the invention to use four instead of three outer electrodes since it is taught as suitable by Ishiguro and the selection from among known suitable arrangements for their known purposes is generally within the abilities of one having ordinary skill in the art.  Furthermore, the use of a fourth outer electrode would provide greater redundancy to wear or failure of any individual outer electrode.
As to claim 3, Gruber et al. in view of Ishiguro et al. discloses (Gruber et al. Fig. 5) that each of the blades of the four outer electrodes 8-10 is T-shaped. 

As to claim 11, Gruber et al. discloses (Figs. 1, 5 and 6) a spark plug for an internal combustion engine, comprising: a first and second end portion, the first end portion including a center electrode 2, 7 and at least two outer electrodes 8-10; an outer body 5, 5A extending between the first and second end portion, and ending at a proximal portion of the first end portion; and an insulator 1 provided around a portion of the center, wherein a first one of the outer electrodes 8-10 is formed as a blade that extends from a proximal portion of the first end portion of the spark plug toward a distal end of the spark plug (See annotated Figs. in rejection of claim 1), the blade 8-10 is configured with opposite channels (See annotated Figs. In rejection of claim 1) formed in opposite sidewalls of the blade 8-10, the channels providing an increased flow area between the first outer electrode and an adjacent second outer electrode, the channels are located closer to a proximal end of the first outer electrode 8-10 than a distal end of the first outer electrode to increase purging of residual exhaust gasses in the annular space, and the channels direct charge flow between the first outer electrode and the adjacent second outer electrode, into and out of the annular space and a gap outside an outer surface of the first outer electrode.
As to the channels directed charge flow into and outer of the annular volume, thereby increasing purging of residual exhaust gasses, since there is no material in the channels, they allow and direct charge flow therethrough as compared to an embodiment in which the channels are filled.
Gruber et al. discloses an insulator 1, but is silent as to an insulator nose extending around the center electrode, the insulator nose having a distal end that is spaced proximally from a distal end of the center electrode, the shell defining an annular volume around the insulator nose, with the channels being closer to the annular volume as compared with channels formed in a different embodiment that are closer to the distal end.
Ishiguro et al. teaches (Fig. 1) to an insulator nose 21 extending around the center electrode 30, 50, the insulator nose 21 having a distal end that is spaced proximally from a distal end of the center electrode 30, 50, the shell 10 defining an annular volume 36 around the insulator nose 21.
In the absence of an explicit teaching of the geometry of the insulator and shell, one having ordinary skill in the art at the time of the invention would look to the prior art for suitable structures and therefore find it obvious to form the insulator nose and shell as recited since the selection from among known suitable structures for their known purposes is generally within the abilities of one having ordinary skill in the art.  Furthermore, the space would provide for insulation from unwanted creeping surface discharge between the shell and the center electrode along the insulator, as well as space for air and fuel to exist near the spark gap 
As to claim 20, Gruber et al. in view of Ishiguro et al. discloses (Gruber et al. Fig. 5) that each of the blades of the four outer electrodes 8-10 is T-shaped. 

Allowable Subject Matter
Claims 6-8 and 10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claims 6-8 and 10, Ibbott (USPN 4,484,101 A) teaches outer electrodes 9a-9f that are angled (Fig. 9), but does not teach that the blades curve in a distal direction away from a radial line, as the outer electrodes are substantially straight sidewalls that are angled, rather than being curved sidewalls.  Gi et al. (KR 2003-0027501 A) teaches outer electrodes 20 with curved sidewalls (Fig. 1b), but the outer electrodes do not extend to a distal support member.  Therefore, while the prior art teaches the limitations separately, the prior art does not teach or suggest the combination of limitations recited in claims 6-8 and 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Y HORIKOSHI whose telephone number is (571)270-7811. The examiner can normally be reached M-W, 2-10PM EDT; Alternate Th 2-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.Y.H/           Examiner, Art Unit 2875       

/DIANE I LEE/           Supervisory Patent Examiner, Art Unit 2875